Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 11, 2020 has been entered.  Claims 1-6, 8-15, and 17-22 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “the expandable support member includes a plurality of ribs distributed along a length of the expandable support member, wherein each rib of the plurality of ribs is attached to the expandable support member at a first end and extends at least partially circumferentially around the inner liner to a free second end”.  Since the expandable support member is defined by the plurality of ribs, it appears the claim is reciting the ribs are attached to themselves at one end with the recitation of “wherein each rib of the plurality of ribs is attached to the expandable support member”.  It is unclear what structure each rib is attached to.  For the purpose of examination, the expandable support member is interpreted as ribcage 38 with rib 
Claims 2-6, 8-10, 12-15, and 17-22 are rejected due to their dependency on claims 1 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, and 17-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maimon et al. (US 2018/0008407, hereinafter “Maimon”).
	Regarding claim 1, Maimon discloses an implant delivery system (Figs 1A-C; para [0055; 0080]), comprising: 
	a catheter shaft (shaft of delivery apparatus 110 – may be interpreted as shaft 122 of guide catheter 114 OR shaft of balloon catheter 116) having a distal end region and proximal end region (para [0055-0056]; Figs 1A-B); 
	an implant (prosthetic heart valve) coupled to the distal end region of the catheter shaft (para [0080] – heart valve mounted on distal end portion of elongated delivery catheter in 
	a handle coupled to the proximal end region of the catheter shaft (handle 120 of guide catheter 114 OR handle portion of balloon catheter 116 – para [0055-0056]; Figs 1A-1B); and 
	an introducer sheath (expandable sheath 10) disposed along the catheter shaft (Fig 1C; para [0057] – “The expandable sheath 10 has a central lumen to guide passage of the delivery system for the prosthetic heart valve”), wherein the introducer sheath includes: 
		an inner liner including a lumen (elastic polymer tubing 50; para [0077] – “The elastic polymer tubing 50 can be included through the inside of the sheath 10 to protect a passing prosthetic device from damage by the sheath 10 and to reduce friction between the sheath 10 and the device during its passage”; Figs 1C, 20); 
		an expandable support member (Fig 2A), the expandable support member includes a plurality of ribs (14) distributed along a length of the expandable support member, wherein each rib of the plurality of ribs is attached to the expandable support member at a first end (ribs 14 attached at one end to spine 12) and extends at least partially circumferentially around the inner liner to a free second end (see annotated Fig 2A below; para [0058-0060]); and 
		a sheath attached to at least a portion of the expandable support member (elastic polymer tubing 50; para [0077] – “the sheath 10 can also include an elastic polymer tubing 50 encasing at least part of the length of expandable sheath 10”; Figs 1C, 20);
 		wherein the expandable support member is designed to shift from a first position (Figs 2A, 8) to an expanded position (Figs 9-12) (para [0067-0068]; para [0059] – “The various layers of curved arms 24, 34, 44 are configured to slide along each other in the circumferential direction as the sheath 10/arms 14 move between an expanded and non-expanded condition”).  

	Regarding claim 3, wherein the distal end region (distal end region of shaft of delivery apparatus 110 – may be interpreted as shaft 122 of guide catheter 114 OR shaft of balloon catheter 116) is designed to puncture into a body lumen (small diameter capable of puncturing into a body lumen).  
	Regarding claim 4, wherein the introducer sheath is unexpanded in the first position (Fig 8; para [0067-0068]; para [0059] – “The various layers of curved arms 24, 34, 44 are configured to slide along each other in the circumferential direction as the sheath 10/arms 14 move between an expanded and non-expanded condition”)  
	Regarding claim 5, wherein the plurality of ribs (14) are distributed along only a portion of the introducer sheath (sheath interpreted as including handle portion, which does not include the plurality of ribs – Fig 1C).  
	Regarding claim 6, wherein the introducer sheath shifts to the expanded position as the proximal end region of the catheter shaft is withdrawn through the introducer sheath (para [0068] - expands as catheter shaft and heart valve moves within sheath).  
	Regarding claim 8, wherein the expandable support member (10) is positioned between the inner liner (50) and the sheath (50) (para [0062, 0077] – “The elastic polymer tubing 50 can extend around the outside of the sheath 10, through the inside of the sheath 10 (between the first (innermost) layer 20 and the longitudinally extending lumen 18), or both.”).  
	Regarding claim 9, wherein the plurality of ribs (14) are free to move relative to the inner liner (50), the sheath (50), or both the inner liner and the sheath (para [0077] – at least outer sheath helps prevent longitudinal slippage between layers of ribs 14 of the expandable support member 10, but permits relative radial or circumferential movement).  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second free end)][AltContent: textbox (First end attached to spine)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First set of rib members)][AltContent: textbox (Second set of rib members)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    755
    404
    media_image1.png
    Greyscale


  	Regarding claim 11, Maimon discloses an implant delivery system (Figs 1A-C; para [0055, 0080]), comprising: 
	a catheter shaft (shaft of delivery apparatus 110 – may be interpreted as shaft 122 of guide catheter 114 OR shaft of balloon catheter 116) having a distal end region and proximal end region (para [0055-0056]; Figs 1A-B);
	an implantable heart valve releasably coupled to the distal end region of the catheter shaft (para [0080] – heart valve mounted on distal end portion of elongated delivery catheter in crimped or compressed state; para [0055-0056] – guide catheter 114 and balloon catheter 116 slide relative to each other to facilitate delivery and positioning of heart valve); 
	a handle coupled to the proximal end region of the catheter shaft (handle 120 of guide catheter 114 OR handle portion of balloon catheter 116 – para [0055-0056]; Figs 1A-1B); and 

	wherein the introducer sheath includes: 
		an inner liner including a lumen (elastic polymer tubing 50; para [0077] – “The elastic polymer tubing 50 can be included through the inside of the sheath 10 to protect a passing prosthetic device from damage by the sheath 10 and to reduce friction between the sheath 10 and the device during its passage”; Figs 1C, 20); 
		an expandable support member (Fig 2A), the expandable support member including a plurality of rib members (14) distributed along a length of the expandable support member, wherein each rib member of the plurality of rib members is attached to the expandable support member at a first end (ribs 14 attached at one end to spine 12) and extends at least partially circumferentially around the inner liner to a free second end (see annotated Fig 2A above; para [0058-0060]); and; 
		a sheath attached to at least a portion of the expandable support member (elastic polymer tubing 50; para [0077] – “the sheath 10 can also include an elastic polymer tubing 50 encasing at least part of the length of expandable sheath 10”; Figs 1C, 20); 
		wherein the expandable support member (10) is designed to shift between an unexpanded configuration (Figs 2A, 8) and an expanded configuration (Figs 9-12) (para [0067-0068]; para [0059] – “The various layers of curved arms 24, 34, 44 are configured to slide along each other in the circumferential direction as the sheath 10/arms 14 move between an expanded and non-expanded condition”); and 
		a proximal hub (Fig 1C) including an anti-splash back valve to prevent blood loss if the introducer sheath were to remain inside a body for additional procedures following 
	Regarding claim 12, wherein the introducer sheath (expandable sheath 10) is slidable along the catheter shaft (shaft of delivery apparatus 110) (para [0057] – “The expandable sheath 10 has a central lumen to guide passage of the delivery system for the prosthetic heart valve”).  
	Regarding claim 13, wherein the distal end region (distal end region of shaft of delivery apparatus 110 – may be interpreted as shaft 122 of guide catheter 114 OR shaft of balloon catheter 116) is designed to puncture into a body lumen (small diameter capable of puncturing into a body lumen).  
	Regarding claim 14, wherein the plurality of rib members (14) are distributed along only a portion of the introducer sheath (sheath interpreted as including handle portion or proximal hub, which does not include the plurality of ribs – Fig 1C).  
	Regarding claim 15, wherein the introducer sheath shifts to the expanded configuration as the proximal end region of the catheter shaft is withdrawn through the introducer sheath (para [0068] – expands as catheter shaft and heart valve moves within sheath).  
	Regarding claim 17, wherein the expandable support member (10) is positioned between the inner liner (50) and the sheath (50) (para [0062, 0077] – “The elastic polymer tubing 50 can extend around the outside of the sheath 10, through the inside of the sheath 10 (between the first (innermost) layer 20 and the longitudinally extending lumen 18), or both.”).  
	Regarding claim 18, wherein the plurality of rib members (14) are free to move relative to the inner liner (50), the sheath (50), or both the inner liner and the sheath (para [0077] – at least outer sheath helps prevent longitudinal slippage between layers of ribs 14 of the expandable support member 10, but permits relative radial or circumferential movement).  

	Regarding claim 20, Maimon discloses a method of manufacturing an implant delivery system (Figs 1A-C), the method comprising: coupling an implantable heart valve to a distal end region of a catheter shaft (shaft of delivery apparatus 110 – may be interpreted as shaft 122 of guide catheter 114 OR shaft of balloon catheter 116) having a distal end region and proximal end region (para [0055-0056]; Figs 1A-B) (para [0080] – heart valve mounted on distal end portion of elongated delivery catheter in crimped or compressed state; para [0055-0056] – guide catheter 114 and balloon catheter 116 slide relative to each other to facilitate delivery and positioning of heart valve), wherein the implantable heart valve is releasable from the catheter shaft; inserting an expandable introducer sheath (10) over a proximal end region of the catheter shaft (Fig 1C; para [0057] – “The expandable sheath 10 has a central lumen to guide passage of the delivery system for the prosthetic heart valve”; sheath advanced over both proximal and distal end regions of the catheter shaft); attaching a handle to the proximal end region of the catheter shaft (handle 120 of guide catheter 114 OR handle portion of balloon catheter 116 – para [0055-0056]; Figs 1A-1B).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maimon (US 2018/0008407), as applied to claims 1 and 11 above.  Maimon discloses the invention substantially as claimed, as shown above, but fails to disclose the sheath (outer layer 50) is attached to the expandable support member (10) at a series of attachment locations that are aligned with one another along a longitudinal axis of the sheath, as claimed.  Maimon does teach layers (20, 30, 40) of the expandable support member (10) are designed to slide along each other in the circumferential direction, but are configured to resist movement in the longitudinal direction (para [0062]).  Maimon teaches “In some embodiments, longitudinal motion is limited by a fixation mechanism coupling the layers of the sheath 10 together. The fixation mechanism can include an elastic polymer layer or tubing 50 at least partially encapsulating the layers of the sheath 10”….” Alternatively or in addition, the fixation mechanism can be applied to or between the layered longitudinal spines 12 to prevent longitudinal slippage of the layers with respect to each other. The fixation mechanism could include a mechanical or chemical fastener coupling the layers of the sheath 10 together. For example, the fixation mechanism could include a suture, a rivet, or a bonding agent.”… “The sheath 10 could also include multiple mechanical and/or chemical fixation mechanisms provided along the length of the spine 12. For example, the sheath 10 could include a suture extending along the spine 12, through a series of suture holes 54, a row of rivets, and/or longitudinally extending strips of bonding agent/adhesive provided between the layered spines 22, 32, 42.” .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-15, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771